Citation Nr: 0947324	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-25 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected 
left knee disability. 

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to either a left ankle 
disability or to a service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1965 to 
June 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to service connection 
for left ankle and right knee disabilities, to include as 
secondary to a service-connected left knee disability.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in July 2008; a transcript of that hearing 
is of record.

In September 2008, the Board remanded this matter to the RO 
to afford due process and for other development.  Following 
its completion of the Board's requested actions, the RO 
continued the denial of the Veteran's claims (as reflected in 
a May 2009 supplemental statement of the case (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A left ankle injury is not related to any established 
event, injury, or disease during service.

3.  A right knee disability is not related to any established 
event, injury, or disease during service.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by service, nor may arthritis be so presumed; it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309, 3.310 
(2009).

2.  A right knee disability was not incurred in or aggravated 
by service, nor may arthritis be so presumed; it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims in September 2004.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
September 2004, October 2008, and January 2009.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claims were reviewed and a SSOC was issued 
in May 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (2009).  The Court 
has held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991). The Court has also held 
that VA's "duty to assist is not always a one-way street." 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran 
wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2009).  Here, the notice requirements pertinent to the 
issues on appeal have been met and all identified and 
authorized records relevant to the matter have been requested 
or obtained.  A review of the record shows that the Board 
remanded the issues on appeal for a VA examination in 
September 2008, that the Veteran was properly notified of the 
date and time for a scheduled VA examination, and that he 
failed to report for the scheduled VA examination associated 
with his service connection claims in April 2009 without 
apparent cause.  Therefore, the Veteran's original 
compensation claims must be rated based upon the evidence of 
record.  See 38 C.F.R. § 3.655.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis (DJD), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran claims that he currently has a left ankle 
disability related to service or as secondary to a service-
connected left knee disability.  The Veteran also claims that 
he has a current right knee disability as secondary to his 
service-connected left knee disability or as secondary to a 
left ankle disability. 

Service treatment records, including an April 1965 enlistment 
and June 1969 separation examination reports, are silent for 
any right knee or left ankle disabilities.  However, service 
treatment records dated in June and July 1967 show treatment 
for shell fragment wound in the left posterior thigh.  Also, 
service treatment records show treatment in November 1968 and 
January 1969 for a left knee sprain and complaints of 
constant sprains due to football. 

In a September 2002 VA primary care note, upon a review of 
the systems, the examiner noted arthritis in hands, knees, 
back, and feet.  Objective examination revealed no lower 
extremity edema, clubbing or cyanosis.  There was no mention 
of the right knee or left ankle. 

In a June 2004 VA general medical note, the Veteran 
complained of chronic daily pain in the left ankle with 
duration of many years.  He reported a previous history of 
the left ankle but did not provide any details.  The examiner 
diagnosed traumatic arthritis left ankle due to remote 
injury.  In a June 2004 VA orthopedic consultation report, 
the Veteran complained of a sharp pain in his left ankle for 
the past 5 weeks, and a history of ankle sprain, with an 
estimated 50 sprains in his lifetime.  He stated that he 
fractured his left ankle in 1966 while in the military and 
described the pain as sharp.  He also stated that he was a 
mailman and delivers mail both walking and driving.  It was 
noted that an X-ray film of the left ankle revealed soft 
tissue swelling around the ankle with no evidence of acute 
bony trauma; and degenerative changes of the joint 
particularly medially, with a slight sclerosis of the 
articular surfaces and the suggestion of subchondral cystic 
changes.

In an October 2004 VA examination report, the Veteran was 
evaluated for his service-connected left knee and left calf 
disabilities.  During the examination the Veteran reported 
that he could not remember when he developed left ankle pain, 
but that had noticed in the last seven to ten years that he 
has had an increase in his limp.  The examiner noted it was 
not clear whether or not the calf is what started the ankle 
pain.  The Veteran also reported that he works for the US 
Postal Service and for his first 20 years he walked a regular 
route where he delivered the mail.  The examiner diagnosed 
left ankle degenerative arthritis as confirmed on x-ray. 

In a June 2005 VA primary care note, the Veteran gave a long 
history of right knee pain dating back to his time in the 
service.  He stated he had increasing pain over the past 5 
years which required arthroscopic intervention in 2001.  He 
reported using medications, capsaicin cream, and a knee brace 
for many years. 

In a November 2005 VA orthopedic note, the Veteran complained 
of a long-standing left ankle pain with no history of 
trauma/previous surgery.  He stated that he has flat feet, 
but that he had been using shoe orthotics which decreased 
pain in his left foot but worsened pain in his right knee.  
The diagnosis was end stage osteoarthritis of the left ankle. 

VA treatment records show treatment for arthritis in the left 
ankle and right knee from September 2002 thru January 2006 
without any opinion as to etiology. 

In his July 2008 travel board hearing, the Veteran testified 
that he hurt his right knee playing football while in the 
service and that he continued to experience pain for years 
following.  The Veteran also testified that he suffered a 
left leg injury in an explosion in Vietnam.  He stated that 
he could not say whether his physician specifically stated 
his ankle was due to his original injury that he suffered in 
service, but that "what happens when you get older, you wear 
out."

In September 2008, the Board remanded this case to the RO for 
the purpose of scheduling the Veteran for a VA orthopedic 
examination in order to obtain a medical opinion regarding 
the etiology of the right knee and left ankle disabilities.  
The Veteran was informed of the examination via letter sent 
to his address of record.  He did not appear for the 
examination scheduled for April 13, 2009.

Analysis

Initially, the Board notes that the Veteran is currently 
service-connected for left knee and left calf disabilities. 

Based upon the available evidence of record, the Board finds 
it is not demonstrated that left ankle or right knee 
disabilities were manifest during active service or that 
chronic disabilities developed as a result of any established 
event, injury, or disease during active service.  Objective 
medical findings of a right knee and left ankle disabilities 
are first shown in 2002 and 2005, respectively, well over 30 
years after separation from active service and cannot be 
presumed to have been incurred during service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Significantly, the record also 
includes no competent medical opinion establishing a nexus or 
medical relationship between current right knee and left 
ankle disabilities diagnosed post-service and events during 
the Veteran's active service, and neither he nor his 
representative has presented, identified, or alluded to the 
existence of any such opinion.  Consequently, the Board finds 
that entitlement to service connection for right knee and 
left ankle disabilities on a direct basis is not warranted.

The Board will now consider the Veteran's claims for 
entitlement to service connection for right knee and left 
ankle disabilities as secondary to his service-connected left 
knee or left calf disabilities or aggravated by his service-
connected disabilities.  The October 2004 VA examiner noted 
it was not clear whether or not the left calf is what started 
the left ankle pain.  Medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Consequently, 
the Board notes that this evidence is insufficient to show 
that the Veteran's left ankle disability is related to his 
service-connected left calf disability.

Therefore, in this case, there is no evidence definitively 
relating the Veteran's right knee and/or left ankle 
disabilities to his service-connected left knee or left calf 
disabilities.  While it is possible that a medical opinion 
might provide diagnoses of right knee and left ankle 
disabilities related to service or to a service-connected 
disability, the Board notes that the Veteran failed to report 
for a scheduled VA examination and under 38 C.F.R. § 3.655 
the present claims must be decided based upon the available 
record.  In this regard, the Court has held that VA's duty to 
assist the veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the 
absence of competent evidence demonstrating right knee or 
left ankle disorders were incurred during service or evidence 
relating present disabilities to a specific event or 
treatment in service, the Veteran's service connection claims 
must be denied.

The Board considered the Veteran's claim for entitlement to 
service connection for a right knee disability as secondary 
to his left ankle disability.  As the Veteran's left ankle 
disability is not a service-connected disability, service 
connection for a right knee disability as secondary to the 
non-service connected left ankle disability is likewise not 
warranted. 

In connection with the claims, the Board also has considered 
the assertions the Veteran and his representative have 
advanced on appeal.  However, the Veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that his current disabilities are a result 
of active service, these claims turn on a medical matter-the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the Veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
his assertions in this regard simply do not constitute 
persuasive evidence in support of the claims for service 
connection.

For the foregoing reasons, the claims for service connection 
for right knee or left ankle disabilities must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected 
left knee disability is denied. 

Entitlement to service connection for a right knee 
disability, to include as secondary to either a left ankle 
disability or to a service-connected left knee disability is 
denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


